Citation Nr: 1444622	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from the Veteran's November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that reopened and denied the claim of service connection for bilateral hearing loss.

The appeal is remanded to the RO.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board has determined that additional development is required prior to the adjudication of the Veteran's claims.

The Veteran claims he has bilateral hearing loss as a result of acoustic trauma from exposure to weapons and artillery during his military service.  The Veteran's DD-214 reflects that he was a communications center specialist.  The Veteran contends that his hearing loss began during service and the record indicates he first sought treatment related to hearing loss in February 1997.  The Veteran also attributes his hearing loss to a July 1969 in-service episode of right ear pain accompanied by a sore and swollen throat.  The service treatment records are otherwise negative for symptomatology or diagnosis related to hearing loss.

As an initial matter, the claims file may not contain all of the Veteran's medical records.  In a private medical opinion dated August 2010, the examiner noted treatment of the Veteran for "almost 20 years."  However, reports in the file from this private medical examiner are only dated from June 2010 through March 2013.  Accordingly, the RO must attempt to obtain all medical records pertinent to the Veteran's claim from this private medical examiner so that they may be associated with the record.

In addition, the private medical records contain uninterpreted puretone audiometry graphs reflecting the result of audiometric testing performed in June 2010, October 2010, December 2010, and March 2013.  Uninterpreted puretone audiometry graphs are not a format which is compatible with VA guidelines.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1995).  VA may not disregard private audiological examination reports when it reasonably appears that a request for clarification could provide relevant information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, the RO should request that the private examiner who provided these audiograms also provide evidence of numerical interpretation of the graphs.  If the RO is unable to obtain interpretation of the graphs by the audiologist who provided the audiogram, the RO should have a VA examiner provide the requested interpretation.

An additional medical examination is also needed in this case.  The November 2010 VA examination revealed that the Veteran has a hearing loss disability as defined by VA regulations in the right ear only.  38 C.F.R. § 3.385.  In reviewing the claims file, the VA examiner acknowledged an August 2010 private medical opinion indicating that the Veteran had conductive and sensorineural hearing loss and that his sensorineural hearing loss was due to in-service noise exposure.  Following the clinical examination, the VA examiner concluded that the Veteran had conductive hearing loss in the right ear and that sensorineural hearing loss was not shown on the examination as the bone conduction thresholds were within normal limits, bilaterally.  Based on the Veteran's report of a post-service onset and the conductive nature of his hearing loss, the VA examiner opined that the Veteran's right ear hearing loss was not caused by noise exposure in service.  In reaching this conclusion, the examiner highlighted that sensorineural hearing loss was not shown on the examination, which the examiner stated is the only type of hearing loss consistent with noise exposure.

The Board finds the November 2010 VA opinion to be inadequate for adjudicative purposes because it does not adequately address all of the pertinent evidence of record or the Veteran's contentions.  First, the Board notes that additional private medical records, including the uninterpreted audiometry graphs, were received following the VA examination, and thus were not considered by the examiner.  Second, in providing an opinion against the Veteran's claim, the VA examiner did not discuss or reconcile the August 2010 private medical opinion noting the Veteran to have a history of both conductive and sensorineural hearing loss.  Finally, the examiner failed to address the Veteran's contention that his current hearing loss may be related to his in-service right ear symptomatology.

Given these deficiencies, a new VA examination is warranted to determine the nature and etiology of any degree of hearing loss diagnosed during the pendency of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

In the new VA examination, the examiner must discuss with the Veteran the onset and continuity of his hearing loss and the examiner must deem the Veteran's statements regarding the onset and progression of the claimed disorders as credible.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any private medical records prior to June 2010 or after March 2013.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must specifically contact Greater Knoxville Ear, Nose & Throat who conducted the June 2010, October 2010, December 2010, and March 2013 private audiograms and request that it provide numerical interpretations of the audiograms that were administered.  If Greater Knoxville Ear, Nose & Throat is unable or fails to provide the numerical interpretations of the graphs, the RO must have the VA examiner directed below provide the requested interpretations.

3. Upon completion of the above, the Veteran must be afforded an additional VA examination to determine whether any currently or previously diagnosed bilateral hearing loss is related to the Veteran's military service.  The claims file, including all medical records and all electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of any currently or previously diagnosed hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to in-service noise exposure or to any pertinent symptomatology documented in the Veteran's service treatment records.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, any previous VA and private audiological evaluations of record, the Veteran's history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be addressed.  Although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.

In providing the requested opinion, the examiner must reconcile any conflicting medical opinions or evidence of record.

A complete rational for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file which shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

5. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



